439 S.W.2d 350 (1969)
Ex parte Clifford CONNER.
No. 42053.
Court of Criminal Appeals of Texas.
April 9, 1969.
Paul W. Anderson, Marshall, for appellant.
Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
DOUGLAS, Judge.
This is an appeal from an order denying relief under an application for a writ of habeas corpus at a hearing held before the Honorable John Furrh, Judge of the 71st Judicial District Court in Harrison County, on the 20th day of February, 1969.
A complaint charging Conner with felony theft of property over the value of fifty dollars, and two complaints charging him with shoplifting of property under the value of fifty dollars were introduced at the hearing.
Prior to the habeas corpus hearing, a motion to suppress evidence had been filed alleging that the evidence was obtained against Conner as the result of an illegal arrest and search. Evidence in support of the motion was heard. It is contended in the brief and in the argument that the motion to suppress evidence should have been granted, and therefore, relief should have been granted under the application for writ of habeas corpus.
It would not be appropriate for this court to review the ruling of the trial court before trial, conviction and appeal. This court is not authorized to enter a declaratory judgment. State v. Parr, Tex.Cr. App., 293 S.W.2d 62; Ex parte Fertitta, 167 Tex. Crim. 483, 320 S.W.2d 839; Ex parte Rodriguez, Tex.Cr.App., 413 S.W.2d 919.
The order denying relief is affirmed.